Case 2:20-cv-09776-MCS-JEM Document 30 Filed 02/24/21 Page 1 of 3 Page ID #:227
Case 2:20-cv-09776-MCS-JEM Document 30 Filed 02/24/21 Page 2 of 3 Page ID #:228




 II.    LEGAL STANDARD

       A business entity outside any judicial district of the United States may be
 served in any manner (except personal delivery) outlined in Federal Rule of Civil
 Procedure 4(f), which pertains to service of foreign individuals. Fed. R. Civ. P.
 4(h)(2). Service of foreign individuals may be done “by any internationally agreed
 means of service that is reasonably calculated to give notice, such as those authorized
 by the Hague Convention on the Service Abroad of Judicial and Extrajudicial
 Documents” (“Hague Convention”). Fed. R. Civ. P. 4(f)(1).

        Alternatively, a court may order service on an overseas defendant to be done
 “by other means not prohibited by international agreement.” Fed. R. Civ. P. 4(f)(3).
 Courts have discretion to order alternative service when “the particularities and
 necessities of a given case require alternative service of process.” Rio Props., Inc. v.
 Rio Int’l Interlink, 284 F.3d 1007, 1016 (9th Cir. 2002). This rule “is neither a last
 resort nor extraordinary relief. It is merely one means among several which enables
 service of process on an international defendant.” Id. at 1015 (citation and internal
 quotation marks omitted). The authorized method must not be prohibited by
 international agreement and must comport with constitutional notions of due
 process. Id. at 1014, 1016–17.

 III.   DISCUSSION

        Service by email is not prohibited by international agreement. China is a
 signatory to the Hague Convention. Hague Conference on Private International Law,
 Status Table, https://www.hcch.net/en/instruments/conventions/status-table/?cid=
 17. China opposes service of documents by postal channels under the Hague
 Convention. Hague Conference on Private International Law, Declaration/
 Reservation/Notification, https://www.hcch.net/en/instruments/conventions/status-
 table/notifications/?csid=393&disp=resdn. Many courts have concluded that
 China’s opposition to service by postal channels under the Hague Convention does
 not preclude authorizing service by email under Rule 4(f)(3). E.g., Victaulic Co. v.
 Allied Rubber & Gasket Co., Inc., No. 3:17-cv-01006-BEN-JLB, 2020 U.S. Dist.
 LEXIS 82150, at *7–8 (S.D. Cal. May 8, 2020) (collecting cases); Likas v.
 ChinaCache Int’l Holdings, Ltd., No. CV 19-6942 FMO (SSx), 2020 U.S. Dist.
 LEXIS 90923, at *6–7 (C.D. Cal. Jan. 29, 2020) (same).

       However, Plaintiff has not established that service by email would comport
 with due process. In its 2017 and 2019 trademark applications, Defendant authorized

  Page 2 of 3                   CIVIL MINUTES – GENERAL        Initials of Deputy Clerk SMO
Case 2:20-cv-09776-MCS-JEM Document 30 Filed 02/24/21 Page 3 of 3 Page ID #:229




 the USPTO to send correspondence to Defendant’s principal using two email
 addresses. (Keener Decl. Exs. 1–2.) Service to an email address identified as
 preferred contact information in a USPTO record may comport with due process,
 but courts in this circuit authorizing such service have required plaintiffs to test the
 email to confirm deliverability. E.g., TV Ears, Inc. v. Joyshiya Dev. Ltd., No. 3:20-
 cv-01708-WQH-BGS, 2021 U.S. Dist. LEXIS 10071, at *9–11 (S.D. Cal. Jan. 19,
 2021) (concluding due process was satisfied where plaintiff sent a test email to
 address on file with the USPTO); Toyo Tire & Rubber Co., Ltd. v. CIA Wheel Grp.,
 No. SA CV 15-0246-DOC (DFMx), 2016 U.S. Dist. LEXIS 43128, at *8–9 (C.D.
 Cal. Mar. 25, 2016) (same); see also Goes Int’l, AB v. Dodur Ltd., No. 14-CV-5666
 LB, 2015 U.S. Dist. LEXIS 50394, at *7–8 (N.D. Cal. Apr. 16, 2015) (observing that
 sending test emails “provides at least some minimal assurance that the email address
 is legitimate”). Nothing in the record indicates that Plaintiff has communicated with
 Defendant or its representatives by email to these addresses. Instead, previous filings
 indicate Plaintiff emailed Defendant through its counsel. (See Keener Decl. Ex. 3,
 ECF No. 24-2.) Accordingly, Plaintiff has not shown that emailing
 huanyee@huanyee.com and TM@sellergrowth.com would be reasonably calculated
 to provide actual notice of the action. Rio Props., 284 F.3d at 1016–17.

         Further, Plaintiff has not adduced any facts or argument demonstrating that
 the particularities and necessities of this case require alternative service of process.
 Id. at 1016; see also Lewis v. Sandor, No. CV 18-8615 PSG (JEMx), 2019 U.S. Dist.
 LEXIS 213098, at *3 (C.D. Cal. Feb. 15, 2019) (“[A] plaintiff requesting an order
 pursuant to Rule 4(f)(3) need not prove that other methods of service have been
 impossible or unduly burdensome, though courts have typically granted Rule 4(f)(3)
 motions when the plaintiff has shown some measure of difficulty in effecting service
 by usual means.”).

 IV.    CONCLUSION

        The motion is denied without prejudice to renewal upon curing the defects
 identified in this Order.

 IT IS SO ORDERED.




  Page 3 of 3                   CIVIL MINUTES – GENERAL        Initials of Deputy Clerk SMO
